Citation Nr: 1609077	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for alcoholism and drug addiction.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to December 1984.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for February 2015.  However, in a January 2015 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

Based on a January 2007 treatment record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for alcoholism and drug abuse has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Alcoholism and drug addiction are the result of the Veteran's willful misconduct.

CONCLUSION OF LAW

Entitlement to service connection for alcoholism and drug addiction is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
A letter from VA dated in February 2007 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

As to the Veteran's claim for service connection for alcoholism and drug addiction, the pertinent facts are not in dispute, and the claim is being denied solely due preclusion under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained that would substantiate the claim, and further analysis of VA's compliance with the VCAA is not warranted.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

Analysis

The Veteran contends that his alcoholism and drug addiction resulted from the stress of being deployed, and possibly war, while stationed overseas, and that the military's failure to treat him during service entitles him to relief.  See, e.g., February 2007 statement, June 2007 statement, February 2010 VA Form 9, and February 2013 statement.  He also argues that his addiction and related issues could have been avoided had he been afforded treatment by the military while in service.  See January 2015 statement.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An injury or disease incurred during service is deemed to have been incurred in the line of duty, unless it was the result of the person's own willful misconduct.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences, to include the abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2015).

For the purposes of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2013).  See also, 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).

Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1131 (West 2014) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Turning to the facts of the Veteran's case, the record is replete with references to the Veteran's alcohol and illicit drug use.  See, e.g., May 1984 administrative remarks, September 1984 offenses and punishments, and October 1984 record of proceedings of Administrative Discharge Board.  Alcohol and drug abuse or dependence, as a primary disability, is not an acquired psychiatric disorder for which a grant of service connection is possible.  Furthermore, because the alcohol and drug abuse was due to the Veteran's willful misconduct, and there is no clear evidence to suggest otherwise, service connection for alcoholism and drug addiction is not warranted as a matter of law.

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for alcoholism and drug addiction.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2015).


ORDER

Entitlement to service connection for alcoholism and drug addiction is denied.


REMAND

As noted in the introduction, a January 2007 treatment record from Limon Correctional Facility suggests the Veteran has a diagnosis of mild depression and anxiety.  

A review of the record indicates the RO has not performed development on this aspect of the Veteran's claim.  As this claim has not been adjudicated in the first instance, the Board is remanding the matter for adjudication by the RO.

Accordingly, the case is REMANDED for the following action:

Perform any development deemed necessary.  Then adjudicate the Veteran's claim for an acquired psychiatric disorder.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


